Title: From Thomas Jefferson to John Ross, 19 November 1793
From: Jefferson, Thomas
To: Ross, John



Dear Sir
Germantown Nov. 19. 1793

I sincerely congratulate you on your resurrection. On the faith of the newspapers I really lamented you dead for several days. I hope Mrs. Ross and all your family have enjoyed good health during the afflictions of the city.
Not knowing what date was inserted in my note for the 100.D. you were so kind as to give me for it, nor where to seek the note, as nobody has come to seek me about it, I inclose you a check for the sum on the bank of the US. with many thanks for the friendly accomodation. With my best respects to yourself and Mrs. Ross I am Dear Sir Your friend & servt

Th: Jefferson

